Filed:   December 15, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 99-7520
                             (CA-98-74-5)



James Quinn,

                                               Petitioner - Appellant,

           versus


William S. Haynes, etc., et al.,

                                              Respondents - Appellees.



                              O R D E R



     The court amends its opinion filed December 6, 2000, as

follows:

     On page 17, continuation of footnote 11, second full para-

graph, line 13 -- the sentence is corrected to begin “Where these

details are independently admissible, however ....”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JAMES QUINN,
Petitioner-Appellant,

v.

WILLIAM S. HAYNES, Warden,
                                                               No. 99-7520
Huttonsville Correctional Center;
DARRELL V. MCGRAW, JR., Attorney
General of the State of West
Virginia,
Respondents-Appellees.

Appeal from the United States District Court
for the Northern District of West Virginia, at Wheeling.
Frederick P. Stamp, Jr., Chief District Judge.
(CA-98-74-5)

Argued: September 28, 2000

Decided: December 6, 2000

Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Wilkins and Judge Traxler joined.

_________________________________________________________________

COUNSEL

ARGUED: David Robert Bungard, ROBINSON & MCELWEE,
L.L.P., Charleston, West Virginia, for Appellant. Leah Perry Macia,
Assistant Attorney General, Charleston, West Virginia, for Appellees.
ON BRIEF: Darrell V. McGraw, Jr., Attorney General, Charleston,
West Virginia, for Appellees.

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

On October 6, 1994, James Quinn was convicted in the Circuit
Court of Wetzel County, West Virginia of the felony offense of sex-
ual abuse by a custodian, in violation of W. Va. Code § 61-8D-5
(1986). After unsuccessfully challenging his conviction on direct
review in the West Virginia state court system, Quinn filed a petition
for habeas corpus relief under 28 U.S.C. § 2254 in the United States
District Court for the Northern District of West Virginia against Wil-
liam S. Haynes, Warden of Huttonsville Correctional Center
("Haynes"),1
           1 claiming that the trial court denied Quinn his Sixth
Amendment rights, secured by the Fourteenth Amendment, by limit-
ing his ability to present evidence related to impeaching the credibil-
ity of the key prosecution witness.22 The district court granted
summary judgment on behalf of Haynes, holding that the West Vir-
ginia Supreme Court of Appeals's ruling affirming his conviction nei-
ther violated clearly established Sixth Amendment jurisprudence nor
constituted an unreasonable application thereof. For the reasons that
follow, we affirm the district court's judgment.

I.

In November of 1992, T.M.3 3 was five years old and lived with her
mother and several siblings in Wetzel County. James Quinn is the
father of one of T.M.'s siblings. Sometime in early November, Quinn
_________________________________________________________________

1 Quinn also named Darrell V. McGraw, Jr., Attorney General of the
State of West Virginia, as a defendant, but McGraw was dismissed from
the case on September 21, 1999.

2 Throughout both direct and habeas review, Quinn has challenged only
his conviction and has not presented any challenge to his sentence.

3 The minor victim has been called T.M. throughout the proceedings to
protect her identity, and we will preserve this practice.

                  2
babysat the children overnight while their mother was away. A couple
of weeks later, T.M. told her aunt that she had been sexually molested
by Quinn during that evening. At trial, T.M. testified that Quinn took
off her panties, touched her between her legs with his hand, tried to
hurt her "between [her] privates" with "[his] private thing," and that
Quinn tried to put his "private thing" in her "private thing." (J.A. at
208). T.M.'s testimony was the State's only evidence of the abuse, as
there were no eyewitnesses, and no medical evidence was admitted
to corroborate T.M.'s testimony.

Prior to trial, Quinn filed a motion seeking permission to cross-
examine T.M. about the fact that T.M. had made similar accusations
of sexual abuse against two of her step-brothers and her grandfather.
Quinn sought to impeach the minor victim's general credibility by
attacking the victim's allegations of sexual abuse by others through
cross-examination of the victim as to each alleged specific act and by
presenting the testimony of each alleged perpetrator denying his
alleged conduct (collectively, "proffered impeachment evidence").
The Guardian Ad Litem appointed to represent T.M. opposed Quinn's
motion, arguing that West Virginia's rape shield law, W. Va. Code
§ 61-8B-11 (1986), prohibited the admission of the impeachment evi-
dence offered by Quinn.

During an in limine hearing based upon Quinn's motion to admit
the impeachment evidence, the trial court considered arguments
regarding the relevance of Quinn's proposed line of questioning.
After determining that such evidence only would be admissible if the
allegations were false, the trial court allowed Quinn's attorney to
proffer evidence demonstrating the falsity of T.M.'s other allegations
of sexual abuse.

Quinn's attorney was able only to submit the simple denial testi-
mony of those accused as evidence of falsity of T.M.'s other allega-
tions. As part of his proffer of evidence, Quinn had T.M.'s
psychiatrist testify outside the presence of the jury. During this testi-
mony, the trial court specifically asked the psychiatrist if she had any
reason to disbelieve T.M.'s other allegations, and the psychiatrist
replied, "[N]o." (J.A. at 344). Quinn's proffer revealed that Quinn had
no proof of falsity, other than the mere denials of those accused, and
sought to cross-examine T.M. to uncover evidence that would support

                  3
Quinn's speculation that the other allegations were false. Ultimately,
the proffered evidence established only that T.M. had made the other
allegations to several different people and never had recanted the alle-
gations or admitted their untruth.4 4 Additionally, Quinn's proffered
line of questioning required the introduction of extrinsic evidence as
part of his impeachment of T.M.'s general credibility.

After argument and briefing, the trial court denied Quinn's motion
for the requested presentation of impeachment evidence, ruling that
Quinn failed to produce sufficient evidence of falsity. Without such
a showing, the trial court held that the evidence of other allegations
of sexual assault fell within the protection of West Virginia's rape
shield law.5
           5 As to Quinn's proffered denial testimony, the trial court
_________________________________________________________________

4 T.M. told the stories of the other assaults to at least four people--her
psychiatrist (Mary Elizabeth Hoard), the social worker assigned to the
case (Mickey Hall), the doctor assigned to establish T.M.'s competency
to testify (Dr. Charles Hewitt), and her grandmother (Wilma Coen).

5 Generally, West Virginia's rape shield law prohibits inquiry at trial
into the alleged victim's sexual conduct with other individuals. See W.
Va. Code § 61-8B-11 (1986). The relevant portions of the statute read:

       § 61-8B-11. Sexual offenses; evidence.

       (a) In any prosecution under this article in which the victim's
       lack of consent is based solely on the incapacity to consent
       because such victim was below a critical age, evidence of spe-
       cific instances of the victim's sexual conduct, opinion evidence
       of the victim's sexual conduct and reputation evidence of the
       victim's sexual conduct shall not be admissible. In any other
       prosecution under this article, evidence of specific instances of
       the victim's prior sexual conduct with the defendant shall be
       admissible on the issue of consent: Provided, That such evidence
       heard first out of the presence of the jury is found by the judge
       to be relevant.

       (b) In any prosecution under this article evidence of specific
       instances of the victim's sexual conduct with persons other than
       the defendant, opinion evidence of the victim's sexual conduct
       and reputation evidence of the victim's sexual conduct shall not
       be admissible: Provided, That such evidence shall be admissible
       solely for the purpose of impeaching credibility, if the victim
       first makes his or her previous sexual conduct an issue in the trial
       by introducing evidence with respect thereto.

       Id.

                  4
held that the simple denial testimony did not demonstrate falsity and,
if allowed, would result in mini-trials on the other allegations of sex-
ual abuse, which would ultimately distract the jurors and possibly
result in psychological harm to T.M.66

The jury convicted Quinn of one count of sexual abuse by a custo-
dian in violation of West Virginia Code § 61-8B-5 (1986).77 Quinn
was sentenced to an indeterminate period of incarceration of five to
fifteen years. Quinn timely appealed the denial of his proffered
impeachment evidence to the West Virginia Supreme Court of
Appeals. See State v. Quinn, 490 S.E.2d 34 (W. Va. 1997). That court
upheld the limitation on the scope of Quinn's proffered impeachment
evidence, holding that although false accusations of sexual abuse are
not protected by West Virginia's rape shield law, Quinn had not intro-
duced evidence sufficiently demonstrating the falsity of T.M.'s other
allegations. See id. at 41. In its ruling, the state supreme court devel-
oped a standard that requires "strong and substantial proof of the
actual falsity of an alleged victim's other statements" before such
statements will be admissible. Id. at 40. Because it noted that, with
respect to the proposed cross-examination of T.M., Quinn had failed
to "point to any evidence showing that such an admission [of falsity]
might be forthcoming, nor to a substantial impossibility, discrepancy
or other defect in T.M.'s statements that provided a strong indicium
of the statements' falsity," the state supreme court held that the trial
court properly limited the cross-examination. Id. at 41 n.10.

On June 15, 1998, Quinn filed for habeas corpus relief in the
United States District Court for the Northern District of West Virginia
pursuant to 28 U.S.C.A. § 2254. In his petition for habeas relief,
Quinn argued that the exclusion of his proffered impeachment evi-
dence violated his Sixth Amendment Confrontation Clause right. The
district court referred Quinn's case to a magistrate judge, who submit-
ted a recommendation that Haynes's motion for summary judgment
_________________________________________________________________

6 In analyzing Quinn's request for the proposed cross-examination, the
trial court noted T.M.'s "tender years and the possibility for further psy-
chological damage." (J.A. at 55.)

7 Quinn also was charged with sexual assault in the first degree in vio-
lation of West Virginia Code § 61-8B-3 (1986), but the jury acquitted
him of this charge.

                  5
be granted and Quinn's motion for an evidentiary hearing be denied.
After a de novo review of the magistrate judge's findings, the district
court adopted the recommendation. The district court held that the
state supreme court's exclusion of Quinn's proffered impeachment
evidence regarding T.M.'s other accusations of sexual abuse neither
violated clearly established federal law nor constituted an unreason-
able application of such law.

On October 25, 1999, Quinn requested that the district court issue
a certificate of appealability pursuant to 28 U.S.C.A. § 2253(c) and
Rule 22(b) of the Rules of Appellate Procedure. On November 3,
1999, the district court granted Quinn's request and issued a certifi-
cate of appealability for Quinn's Sixth Amendment claim as it per-
tained to the state supreme court's limitation on Quinn's right to
present the proffered impeachment evidence. In reviewing the district
court's holding, we must determine whether the state supreme court's
restriction on Quinn's presentation of impeachment evidence through
the application of its rape shield law was objectively unreasonable in
light of controlling Supreme Court precedent.

II.

Before turning to the merits of Quinn's argument, we first must
consider whether we lack jurisdiction to hear Quinn's appeal due to
Quinn's failure to file a timely notice of appeal to this Court.
Although neither party addressed this issue, we are duty-bound to
clarify our subject matter jurisdiction because questions of subject
matter jurisdiction "`concern the court's very power to hear the
case.'" Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 442 n. 4 (4th Cir.
1999) (quoting 2 James Wm. Moore et al., Moore's Federal Practice
§ 12.30 [1] (3d ed. 1998)); see also Cook v. Georgetown Steel Corp.,
770 F.2d 1272, 1274 (4th Cir. 1985) ("Although plaintiffs have not
questioned the district court's jurisdiction, lack of subject matter juris-
diction is an issue that requires sua sponte consideration when it is
seriously in doubt.").

Federal Rule of Appellate Procedure 4(a), which governs appeals
in civil cases, provides that a party has thirty days after the entry of
the district court's final judgment or order to note an appeal. Fed. R.
App. P. 4(a)(1). The district court issued its memorandum opinion

                   6
and order on September 21, 1999. Quinn filed a motion for a certifi-
cate of appealability on October 27, 1999. Quinn subsequently filed
a notice of appeal on November 10, 1999. Neither his certificate of
appealability nor his notice of appeal was filed within thirty days of
the district court's final order of September 21, 1999, as required by
Rule 4(a)(1).

The timely filing of the notice of appeal is "mandatory and jurisdic-
tional." United States v. Robinson, 361 U.S. 220, 229 (1960). Never-
theless, we have jurisdiction to hear this appeal because the district
court failed to comply with the "separate document" requirement of
Rule 58 of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 58
("Every judgment shall be set forth on a separate document."). Instead
of entering judgment on a separate document, the district court issued
only a document styled as a Memorandum Opinion and Order
Accepting and Adopting Proposed Findings of Fact and Recommen-
dation for Disposition of Magistrate Judge. See Fed. R. Civ. P. 58
notes to 1963 amendment ("The amended rule eliminates these
uncertainties by requiring that there be a judgment set out on a sepa-
rate document--distinct from any opinion or memorandum--which
provides the basis for the entry of judgment.").

The consequences of the district court's failure to comply with
Rule 58 are well-established: When a district court does not enter its
final judgment on a separate document, the time to appeal does not
begin to run. See Caperton v. Beatrice Pocahontas Coal Co., 585
F.2d 683, 689 (4th Cir. 1978).

While the absence of a properly-entered judgment disposes of the
contention that the appeal was untimely filed, it raises the further
question of whether this Court may consider the merits of the appeal
without first requiring that the State obtain a judgment that formally
complies with Rule 58. In Caperton, we resolved this issue and held
that this Court has subject matter jurisdiction to hear an appeal,
despite the lack of conformity with Rule 58, when a three-factor test
is met: "(1) `the District Court clearly evidenced its intent that the
opinion and order from which an appeal was taken would represent
the final decision in the case'; (2) a judgment of dismissal `was
recorded in the clerk's docket'; and (3) the appellees `did not object
to the taking of the appeal in the absence of a separate judgment.'"

                  7
Id. at 690-91 (quoting Bankers Trust Co. v. Mallis, 435 U.S. 381,
387-88 (1978)). In this case, the memorandum opinion and order
issued by the district court clearly evidenced the court's intent that it
serve as the final decision in the case, the district court's memoran-
dum opinion and order was entered on the docket on September 21,
1999, and Haynes has not objected to the taking of this appeal in the
absence of the separate document. Therefore, this Court has subject
matter jurisdiction to hear the merits of this appeal.

III.

Turning to the merits, Quinn argues that the state court's limitation
of his proffered impeachment evidence violated his Sixth Amendment
right under the Confrontation Clause. The parties agree that the
Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),
Pub. L. No. 104-132, 110 Stat. 1214, governs review of this case. Pur-
suant to that statute, a federal court may not grant a writ of habeas
corpus with respect to a claim adjudicated on the merits in state court
proceedings unless the state court's adjudication "resulted in a deci-
sion that was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court
of the United States," 28 U.S.C.A. § 2254(d)(1) (West Supp. 2000).
Accordingly, we first note that the West Virginia Supreme Court of
Appeals clearly adjudicated Quinn's Sixth Amendment claim on its
merits.88 Therefore, we turn to whether its adjudication is contrary to
_________________________________________________________________

8 Quinn concedes that the state supreme court adjudicated his Sixth
Amendment claim on its merits by his reliance on the standard of review
under § 2254(d)(1) in his briefs presented to this Court. Moreover, at oral
argument, Quinn confirmed that he presented the state supreme court
with the "almost identical" Sixth Amendment argument presented before
this Court. The state supreme court accepted briefing and oral arguments
on that issue. With the Sixth Amendment claim squarely before it, the
state supreme court rejected Quinn's requested relief. See State v. Quinn,
490 S.E.2d 34, 42 (W. Va. 1997). While the state supreme court stated
that its discussion was confined to the applicability and effect of its rape
shield law, it analyzed its falsity standard using cases that squarely
address the federal Confrontation Clause issue. See id. at 42 ("Nor do we
perceive any grounds, under the facts of this case, that would require the
admission of such evidence under our rape shield law." (emphasis
added)); id. at 42 n.13 ("[T]he provisions of West Virginia's rape shield
law are constitutional under the provisions of the Sixth Amendment to
the United States Constitution . . . .").

                  8
clearly established federal law. If there is no directly controlling
Supreme Court precedent for purposes of conducting the "contrary to"
prong, we then must analyze whether the precedent is applied in an
objectively reasonable manner. See Williams v. Taylor, 120 S. Ct.
1495, 1522-23 (2000). We note that under section 2254(d), a writ may
not issue simply because a federal court concludes, in its own judg-
ment, that the state court decision applied federal law "erroneously or
incorrectly." Id. at 1522. Rather, the state court's application must be
objectively unreasonable.

A.

Under § 2254(d)(1), we must address whether the state court's
interpretation of Quinn's Confrontation Clause rights under its falsity
standard is "contrary to" federal constitutional standards, as articu-
lated by Supreme Court precedent. A state court adjudication is "con-
trary to" clearly established federal law if "the state court arrives at
a conclusion opposite to that reached by [the Supreme] Court on a
question of law or if the state court decides a case differently than [the
Supreme] Court has on a set of materially indistinguishable facts."
Williams v. Taylor, 120 S. Ct. 1495, 1523 (2000).

No controlling Supreme Court precedent exists establishing the
parameters of a criminal defendant's Confrontation Clause right to
introduce impeachment evidence in the manner sought by Quinn. The
Supreme Court has, however, addressed the Confrontation Clause
implications of excluding impeachment evidence that tends to show
bias or motive to fabricate charges. See, e.g., Olden v. Kentucky, 488
U.S. 227, 232-33 (1988); Davis v. Alaska, 415 U.S. 308, 315-16
(1974). For the "clearly established" prong to apply, the relevant
Supreme Court precedent need not be directly on point, but must pro-
vide a "governing legal principle" and articulate specific consider-
ations for the lower courts to follow when applying the precedent. See
Williams, 120 S. Ct. at 1523. The issue, therefore, is whether the
Supreme Court cases analyzing the Confrontation Clause implications
of excluding cross-examination on bias and motive to fabricate
charges provide any "governing principles" that resolve this case. For
the reasons that follow, we hold that such cases do not.

In cases involving bias or motive to fabricate charges, the Supreme
Court has held,

                  9
        [a] criminal defendant states a violation of the Confrontation
        Clause by showing that he was prohibited from engaging in
        otherwise appropriate cross-examination designed to show a
        prototypical form of bias on the part of the witness, and
        thereby "to expose to the jury the facts from which jurors
        . . . could appropriately draw inferences relating to the reli-
        ability of the witness."

Delaware v. Van Arsdall, 475 U.S. 673, 680 (1986) (quoting Davis,
415 U.S. at 318); see also Olden, 488 U.S. at 231 (citing Van Arsdall
and Davis for the proposition that the exclusion of impeachment evi-
dence related to motive to fabricate charges violates the Confrontation
Clause). The distinction between impeachment evidence proving bias
and impeachment of general credibility is important because generally
applicable evidentiary rules limit inquiry into specific instances of
conduct through the use of extrinsic evidence and through cross-
examination with respect to general credibility attacks, see W. Va. R.
Evid. 608,9 9 but no such limit applies to credibility attacks based upon
motive or bias. See W. Va. R. Evid. 404(b); 4 Jack B. Weinstein et
al., Weinstein's Federal Evidence § 607.04[1] (2d ed. 2000) ("Since
bias of a witness is always significant in assessing credibility, the trier
of fact must be sufficiently informed of the underlying relationships,
circumstances, and influences operating on the witness to determine
whether a modification of testimony reasonably could be expected as
a probable human reaction.") (footnote omitted); see also Davis, 415
U.S. at 317 ("[T]he jurors were entitled to have the benefit of the
defense theory [of witness bias] . . . so that they could make an
informed judgment as to the weight to place on [the witness's] testi-
mony. . . ."); Chavis v. North Carolina, 637 F.2d 213, 225 (4th Cir.
1980) (recognizing that Davis stands for the principle that "[o]ne of
the most important factors affecting credibility is the presence of any
bias, prejudice or incentive on the part of a witness to favor one party
to the litigation").

In Davis, one of the leading Confrontation Clause cases regarding
the right to cross-examination for the purpose of impeachment, the
Court noted this distinction between attacks on the general credibility
_________________________________________________________________

9 West Virginia's Rules of Evidence 608 and 404(b) mirror their coun-
terparts in the Federal Rules of Evidence.

                   10
of the witness and a more particular attack on credibility "effected by
means of cross-examination directed toward revealing possible biases,
prejudices, or ulterior motives of the witness as they may relate
directly to issues or personalities in the case at hand." Davis, 415 U.S.
at 316. Justice Stewart, in his concurring opinion, emphasized "that
the Court neither holds nor suggests that the Constitution confers a
right in every case to impeach the general credibility of a witness
through cross-examination about his past delinquency adjudications."
Id. at 321 (Stewart, J., concurring); see also Hughes v. Raines, 641
F.2d 790, 793 (9th Cir. 1981) (drawing the same distinction between
general credibility attacks and attacks on motive or bias and applying
it to distinguish Davis from attempts to introduce prior false allega-
tions of sexual abuse).

The object of Quinn's intended presentation of impeachment evi-
dence was to attack T.M.'s general credibility, rather than her poten-
tial bias or motive to fabricate charges. Therefore, Davis does not
control our resolution of whether West Virginia's limitation on
Quinn's presentation of impeachment evidence pursuant to its rape
shield law violated Quinn's Confrontation Clause right.

Davis and its progeny are also distinguishable because they involve
impeachment based upon credibility-impugning facts that were not in
dispute. For example, in Olden v. Kentucky, the Supreme Court held
that the trial court violated the defendant's Sixth Amendment rights
when it limited cross-examination of the victim to preclude inquiry
into the victim's motive to fabricate the allegations of sexual assault.
See Olden, 488 U.S. 227, 231 (1988). The defense's theory in Olden
was that the alleged victim, who was white, had consensual sex with
the defendant, who was black, and then fabricated the rape charges
against the defendant to protect her ongoing relationship with her
live-in boyfriend. See id. at 230. The trial court held that the potential
prejudice created by exposing the interracial relationship between the
alleged victim and the alleged perpetrator outweighed its probative
value to the defendant's case. See id. at 230-31. The Supreme Court
reversed the lower court, stating that the "[s]peculation as to the effect
of the jurors's racial biases cannot justify the exclusion of cross-
examination with such strong potential to demonstrate the falsity of
[the witness'] testimony." Id.

                   11
Olden initially is distinguishable from the present case because it
involves impeachment based on evidence of motive to fabricate
charges, rather than an attack on general credibility, as discussed at
length above. See supra at 9-11. Additionally, in Olden, the state
court, in excluding the cross-examination, noted the undisputed fact
that the alleged victim was involved in an interracial relationship and
that such evidence was relevant to prove motive to fabricate the
charges. See Olden, 488 U.S. at 232; see also Davis, 415 U.S. at 313-
15 (involving a situation in which the fact of the juvenile's probation-
ary status, which would arguably lead him to testify in the govern-
ment's favor, was not in dispute); Van Arsdall, 475 U.S. at 679
(noting that the government conceded it had made a promise to drop
public intoxication charges against the witness in exchange for his
testimony).

These cases addressed established, undisputed facts. The only issue
in each case was whether the prejudice of permitting cross-
examination outweighed the probative value of the factual evidence.
In Quinn's case, however, the entire crux of the issue is whether the
credibility-impugning fact existed at all. A true allegation of another
sexual assault is completely irrelevant to credibility and offends the
clear language of West Virginia's rape shield law, see W. Va. Code
§ 61-8B-11 (1986), which is why a threshold showing of falsity ulti-
mately is required.

To the extent that the Davis and Olden line of cases leaves open
the issue of a defendant's right to impeach the general credibility of
a witness regarding a contested fact, those cases certainly do not
"clearly establish" Quinn's asserted Sixth Amendment right. See Vick
v. Williams, No. 99-7406 (4th Cir. Nov. 20, 2000) (noting that when
Supreme Court precedent reserves an issue, that precedent cannot rep-
resent "clearly established law" on that issue). As we stated in Green
v. French, 143 F.3d 865 (4th Cir. 1998), to hold that an issue left open
by the Supreme Court represents "clearly established law" as to that
issue "would transform habeas review under amended 2254(d)(1) into
a one-way ratchet whereby a state court must resolve all open ques-
tions of federal law in the defendant's favor in order to prevent the
conviction or sentence from being vacated on habeas review." Green,
143 F.3d at 880.

                  12
Because there is no Supreme Court precedent that provides a gov-
erning legal principle for this case, we turn to the issue of whether
West Virginia's limitation of Quinn's proposed impeachment evi-
dence relating to T.M.'s other allegations of sexual assault, pursuant
to its rape shield law, constituted an unreasonable application of Sixth
Amendment precedent. See id. (holding that if there is no "directly
controlling Supreme Court precedent," this Court must analyze
whether the precedent is applied in a "patently unreasonable way.").

B.

The specific issue that we next must determine is whether the state
supreme court's refusal to allow cross-examination and denial testi-
mony regarding T.M.'s other allegations of sexual assault, pursuant
to West Virginia's rape shield law, is an unreasonable application of
relevant Supreme Court Confrontation Clause precedent. See Wil-
liams v. Taylor, 120 S. Ct. 1495, 1523 (2000). Because Quinn was
able only to produce simple denial testimony in support of his claim
that T.M.'s other allegations of sexual assault were false, we need
only address the question of whether, in light of Quinn's proffer of
simple denial testimony, West Virginia unreasonably applied Con-
frontation Clause precedent when it applied West Virginia's rape
shield law to limit Quinn's proposed impeachment evidence. We need
not address the broader issue of whether West Virginia's standard of
strong and substantial proof of falsity is objectively reasonable in
light of relevant Supreme Court precedent.

The Confrontation Clause of the Sixth Amendment guarantees the
right of an accused in a criminal prosecution "to be confronted with
the witnesses against him." U.S. Const. amend. VI. The Supreme
Court has made clear that the right of confrontation, which is secured
for defendants in state as well as federal criminal proceedings, see
Pointer v. Texas, 380 U.S. 400, 403 (1965), "means more than being
allowed to confront the witness physically," Davis v. Alaska, 415 U.S.
308, 315 (1974). Indeed, the Court has noted that "`[t]he main and
essential purpose of confrontation is to secure for the opponent the
opportunity of cross-examination.'" Id. at 315-316 (quoting 5 J. Wig-
more, Evidence § 1395, p. 123 (3d ed. 1940)). Accordingly, it is clear
from Supreme Court precedent that the Sixth Amendment guarantees
the right of a criminal defendant to reasonable cross-examination,

                  13
when otherwise appropriate, for the purpose of impeaching the credi-
bility of key witnesses. See Olden v. Kentucky, 488 U.S. 227, 232
(1988); Davis, 415 U.S. at 315-16. It does not follow, however, that
the Confrontation Clause of the Sixth Amendment prevents a trial
court from imposing any limits on the scope of defense counsel's
cross-examination and presentation of evidence related to the
impeachment of a key prosecution witness's credibility. "On the con-
trary, trial judges retain wide latitude insofar as the Confrontation
Clause is concerned to impose reasonable limits on such cross-
examination based on concerns about, among other things, harass-
ment, prejudice, confusion of the issues, the witness' safety, or inter-
rogation that is repetitive or only marginally relevant." Delaware v.
Van Arsdall, 475 U.S. 673, 678 (1986).

In the exercise of his Confrontation Clause right, Quinn must
"comply with established rules of procedure and evidence designed to
assure both fairness and reliability in the ascertainment of guilt and
innocence." See Chambers v. Mississippi, 410 U.S. 284, 302 (1973).
In other words, the Confrontation Clause does not trump established
rules of evidence, but rather must yield to such rules when their appli-
cation is reasonable. See Taylor v. Illinois, 484 U.S. 400, 410-11
(1988) ("The principle that undergirds the defendant's right to present
exculpatory evidence is also the source of essential limitations on that
right. The adversary process could not function effectively without
adherence to rules of procedure that govern the orderly presentation
of facts and arguments . . . .").

In accordance with these principles, it is clear that the state
supreme court did not apply federal law in an objectively unreason-
able manner merely by relying upon its evidentiary rules to limit
Quinn's right to present evidence in support of his defense. Quinn
argues, however, that Sixth Amendment precedent mandates that a
trial court allow impeachment evidence regarding the victim's other
allegations of sexual assault once the defendant proffers simple denial
testimony of those accused because such simple denial testimony suf-
ficiently proves the falsity of the victim's other allegations.10
                                                               10 We,
_________________________________________________________________

10 Quinn also argues that cross-examination of the victim and the pre-
sentation of simple denial testimony of those accused are the only meth-

                   14
therefore, must examine whether the state supreme court's use of its
rape shield law to limit Quinn's proffered impeachment evidence, in
light of the simple denial testimony, is an unreasonable application of
relevant Supreme Court Confrontation Clause precedent.

As its articulated basis for requiring more than simple denial testi-
mony to prove falsity, the state supreme court relied upon the purpose
of its rape shield law, which is to protect victims of sexual abuse from
protracted attacks on their character through evidence of prior sexual
activity. See State v. Quinn, 490 S.E.2d 34, 40 (W. Va. 1997). The
state supreme court noted that a requirement of sufficient proof of fal-
sity "is necessary to reasonably minimize the possibility that evidence
which is within the scope of [West Virginia's] rape shield law, W.
Va. Code 61-8B-11 (1986), and West Virginia Rule of Evidence
404(a)(3) (1994), is not erroneously considered outside of its scope."
Quinn, 490 S.E.2d at 40. Therefore, the state supreme court's holding
requiring more than simple denial testimony to establish falsity was
premised on its desire to properly implement its state evidentiary rule.

The United States Supreme Court has held that numerous state pro-
cedural and evidentiary rules control the presentation of evidence and
do not offend a defendant's Sixth Amendment Confrontation Clause
right. See, e.g., Michigan v. Lucas, 500 U.S. 145, 149-51 (1991)
(upholding the notice-and-hearing provisions of Michigan's rape
shield law); Taylor, 484 U.S. at 417 (upholding trial court's exclusion
of the testimony of a key witness as a sanction for the defendant's
violation of a state procedural rule requiring the defendant to identify
a particular defense witness in response to a pretrial discovery
_________________________________________________________________

ods whereby Quinn could demonstrate the falsity of the other allegations.
We disagree. As illustrated by United States v. Stamper, 766 F. Supp.
1396 (W.D.N.C. 1991), aff'd 959 F.2d 231 (4th Cir. 1992), the falsity of
the other accusations can be established by the alleged victim's own
admission, prior to trial, that she had falsely accused others, or by proof
of a motive to falsify accusations. See id. at 1401. Falsity also can be
established by variations within the stories told to different people, medi-
cal evidence that contradicts another allegation, an admission of falsity
during discovery, or proof that the accused was not physically present
during the time of the alleged incident.

                  15
request); United States v. Nobles, 422 U.S. 225, 241 (1975) (uphold-
ing the exclusion of a defense witness because of the defendant's vio-
lation of a state procedural rule); Chambers, 410 U.S. at 302 ("In the
exercise of this right, the accused, as is required of the State, must
comply with established rules of procedure and evidence designed to
assure both fairness and reliability in the ascertainment of guilt and
innocence."); Washington v. Texas, 388 U.S. 14, 23 n.21 (1967) (stat-
ing that the opinion should not be construed as disapproving testimo-
nial privileges or nonarbitrary rules that disqualify those incapable of
observing events due to mental infirmity or infancy from being wit-
nesses).

In light of the fact that evidentiary rules inevitably limit the scope
and nature of any criminal defense, the Supreme Court has estab-
lished an analytical framework that courts should use when evaluating
Confrontation Clause challenges based upon the exclusion of evi-
dence. Pursuant to this framework, courts must determine whether the
rule relied upon for the exclusion of evidence is"arbitrary or dispro-
portionate" to the "State's legitimate interests."11
                                                  11 Lucas, 500 U.S. at
_________________________________________________________________

11 Quinn argues that we should not perform the balancing test that
Supreme Court precedent mandates, but we should conclude instead that
Quinn alleges a per se violation of his Sixth Amendment Confrontation
Clause right because of the uncorroborated nature of the child's allega-
tions of sexual abuse. In other words, Quinn argues that when a sexual
assault claim is uncorroborated, a criminal defendant has an unlimited
right to cross-examine the victim about other sexual assault allegations
and introduce extrinsic evidence related to such.

In response to Quinn's argument, we first note that the Supreme Court
has rejected a per se approach to Confrontation Clause challenges involv-
ing the application of state evidentiary rules, instead holding that each
Confrontation Clause issue must be decided upon the basis of the legiti-
mate interests underlying the implementation of that evidentiary rule. See
Michigan v. Lucas, 500 U.S. 145, 151-52 (1991); cf. Olden v. Kentucky,
488 U.S. 227, 233 (1988) (listing the lack of corroboration as one ele-
ment in its harmless error analysis). To treat the absence of corroboration
as dispositive would undermine the Supreme Court's holding in Lucas.
Additionally, such a holding would not afford proper deference to West
Virginia's state law, which allows convictions for sexual offenses to be
obtained upon the uncorroborated testimony of the victim. See State v.

                  16
151; see also Rock v. Arkansas, 483 U.S. 44, 55 (1987) ("[R]estric-
tions of a defendant's right to testify may not be arbitrary or dispro-
portionate to the purposes they are designed to serve. In applying its
evidentiary rules a State must evaluate whether the interests served by
a rule justify the limitation imposed on the defendant's constitutional
_________________________________________________________________

George W.H., 439 S.E.2d 423, 436 (W. Va. 1993) (holding that a "defen-
dant can be found guilty of a sexually-related crime based upon the
uncorroborated testimony of a victim").

We further note that T.M.'s allegations arguably were corroborated by
her prompt complaints of her sexual abuse to her aunt and a social
worker. See State v. Quinn, 490 S.E.2d 34, 43 (W. Va. 1997) (detailing
the T.M.'s reports to her aunt and a social worker); State v. Golden, 336
S.E.2d 198, 203 (W. Va. 1985) (noting that West Virginia recognizes a
rule, unique to sex offense cases, where the fact that a complaint is made
soon after the alleged sex offense constitutes corroborative evidence of
that offense). Other jurisdictions have noted that the permissible time
frame for children to complain of sexual assault, and still have that count
as a "prompt" complaint, can be quite long. Cf. Commonwealth v. Nurse,
734 N.E.2d 336, 339 (Mass. App. Ct. 2000) (stating that, "[i]n cases of
complaint of rape by children, the tolerance of what is fresh complaint
has become quite extended in recognition of the child's fear, repression,
threats of coercion, psychological control by the abuser, or lack of under-
standing of what happened.") (citing Commonwealth v. Souther, 575
N.E.2d 1150, 1153 (Mass. App. Ct. 1991) (nine months); Commonwealth
v. Hyatt, 579 N.E.2d 1365, 1368 (1991) (two years)).

The state supreme court held that T.M.'s aunt and the social worker's
testimony did not satisfy the strictures of the prompt complaint exception
to the hearsay rule because the testimony was impermissibly detailed.
See Quinn, 490 S.E.2d at 43 n.16. It nevertheless allowed the testimony
as prior consistent statements. See id. at 44. The West Virginia Supreme
Court, however, did not hold that the evidence lacked corroborative
value; rather, it held that the aunt's and social worker's testimony con-
tained too many details of the assault to qualify for the independent
prompt complaint exception to the hearsay rule. See id. at 43 n.16. The
prompt complaint exception allows the admission into evidence of the
bare fact of prompt outcry for corroborative purposes, but it does not
extend to admission of details that would otherwise be barred for hear-
say. Where these details are independently admissible, however, it
would be illogical to hold that the fact of prompt outcry loses its corrobo-
rative value.

                   17
right to testify."). The rule relied upon by the West Virginia state
courts for the exclusion of Quinn's proffered impeachment evidence
was West Virginia's rape shield law. If the state supreme court's
holding, that mere denials are insufficient to prove the falsity of other
allegations of sexual assault under West Virginia's rape shield law,
is arbitrary or disproportionate to the interests the rape shield law was
designed to serve, the state supreme court applied federal law in an
objectively unreasonable way when it limited Quinn's presentation of
impeachment evidence regarding T.M.'s other allegations of sexual
assault.

The Supreme Court has recognized that a state has a valid interest
in protecting victims of sexual abuse from needless harassment,
humiliation and "unnecessary invasions of privacy." Lucas, 500 U.S.
at 150. Haynes notes that the State of West Virginia has a further spe-
cial duty to implement its rape shield law to protect young children,
like T.M., because harassing questioning could be more psychologi-
cally damaging to such a young child. The trial court recognized this
special consideration when it expressed its reluctance to allow an in
camera cross-examination of T.M. along the lines proposed by Quinn
due to her "tender years and the possibility for further psychological
damage." (J.A. at 55). Likewise, Chief Justice Workman's concurring
opinion in Quinn noted, "[a]ny time we permit children to be cross-
examined about allegations of prior abuse, the possibility of causing
additional trauma to a child is unfortunately an attendant reality to
any potential for the disclosure of truth." Quinn, 490 S.E.2d at 46
(Workman, C.J., concurring). Due to these concerns underlying the
application of the rape shield law, West Virginia has a legitimate
interest in requiring some showing of falsity to ensure that the protec-
tion of its rape shield law applies when such protection is warranted.

Upon review of the State's legitimate interests underlying the
implementation of its rape shield law in this case, we do not believe
that West Virginia's rejection of simple denial testimony as proof of
falsity is arbitrary or disproportionate to the interests the rape shield
law was designed to serve. See Lucas, 500 U.S. at 151; Rock, 483
U.S. at 55-56. In support of this holding, we note that the state
supreme court's rejection of simple denial testimony to prove falsity
did not exclude Quinn's proffered impeachment evidence regarding
T.M.'s other allegations of sexual assault altogether; it merely

                  18
required Quinn to prove the relevance and reliability of the proffered
impeachment evidence and the inapplicability of West Virginia's rape
shield law before allowing the interests of the State to cede to those
of the defendant. Contrary to Quinn's position, allowing simple denial
testimony to establish falsity would inadequately take into account
West Virginia's legitimate interest underlying the implementation of
its rape shield law because simple denial testimony is inherently self-
serving and unreliable.12
                        12

Additionally, Quinn was not denied the right to attack T.M.'s cred-
ibility altogether. Quinn was permitted to impeach T.M.'s credibility
by the use of opinion and reputation testimony of other witnesses,
which is the acceptable manner of attacking the witness's credibility
under West Virginia's standard rules of evidence. See W. Va. R. Evid.
608(a). The jury heard T.M.'s grandmother and one of her step-
brothers both testify as to their opinions that T.M. had a reputation for
untruthfulness. Accordingly, Quinn was not denied the right to
impeach T.M.'s credibility; he was merely denied the ability to
impeach by bringing out specific instances of other accusations. The
use of specific instances of conduct to impeach a witness's general
credibility is prohibited by West Virginia's standard rules of evidence
unless those instances are probative of truthfulness, and other allega-
tions would only be probative of truthfulness if they were in fact
false. See W. Va. R. Evid. 608(b). As the Supreme Court has empha-
sized, "the Confrontation Clause guarantees an opportunity for effec-
tive cross-examination, not cross-examination that is effective in
_________________________________________________________________

12 Because it is obviously self-serving, jurisdictions that have consid-
ered the probative value of simple denial evidence in similar cases hold
that it is completely insufficient to show probable falsity. See Hughes v.
Raines, 641 F.2d 790, 792-793 (9th Cir. 1981) (holding that simple
denial and non-prosecution for rape would not suffice to prove falsity);
Commonwealth v. Hicks, 503 N.E.2d 969, 973 (Mass. App. Ct. 1987)
(noting that the accused's testimony that he had not committed the rape
was "clearly self-serving" and therefore did not establish falsity); State
v. Anderson, 686 P.2d 193, 200 (Mont.1984) (stating that a "mere denial"
does not establish falsity); State v. Kringstad , 353 N.W.2d 302, 311
(N.D. 1984) (holding accusee's proposed testimony denying prior allega-
tion of rape insufficient to show falsity absent proffer of testimony to
corroborate simple denial).

                  19
whatever way, and to whatever extent, the defense might wish." Dela-
ware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam).

In light of the concerns underlying the implementation of West
Virginia's rape shield law, the particular concerns accompanying the
cross-examination of a child-victim in a sexual offense case, and the
other means afforded to Quinn to attack T.M.'s credibility, we believe
the state supreme court's limitation of Quinn's proffered impeach-
ment evidence pursuant to West Virginia's standard rules of evidence
is neither arbitrary nor disproportionate to the State's legitimate inter-
ests underlying its implementation of its rape shield law. Because it
is neither arbitrary nor disproportionate, the state supreme court did
not unreasonably apply federal law when it applied the State's rape
shield law to limit Quinn's proffered impeachment evidence.

Our agreement with the district court's holding that the state
supreme court's limitation on Quinn's proposed impeachment evi-
dence, pursuant to its rape shield law, rests upon an objectively rea-
sonable application of federal law is further supported by the fact that
most jurisdictions that have addressed the issue similarly require more
than simple denial testimony as proof that another sexual assault
accusation was false. See Hughes v. Raines, 641 F.2d 790, 792 (9th
Cir. 1981) (applying a "shown convincingly" standard); United States
v. Stamper, 766 F. Supp. 1396, 1403 n.3 (W.D.N.C. 1991), aff'd 959
F.2d 231 (4th Cir. 1992) (requiring "substantial proof of falsity"); see
also Harriet R. Galvin, Shielding Rape Victims in the State and Fed-
eral Courts: A Proposal for the Second Decade, 70 Minn. L. Rev.
763, 861 (1986) (noting that "courts uniformly require that there be
a strong factual basis for concluding that the prior accusation was
false."). The fact that reasonable jurists also have required more than
simple denial testimony as proof of falsity undermines a finding that
West Virginia's decision to limit Quinn's proffered impeachment evi-
dence regarding T.M.'s other allegations of assault is objectively unrea-
sonable.1313 See Vick, No. 99-7406 ("[I]t would be judicial myopia of
_________________________________________________________________

13 We note that several courts and commentators have stated that other
allegations of sexual assault, regardless of their falsity, are not particu-
larly relevant to impeach a witness's credibility and, therefore, have con-
cluded that the Confrontation Clause never demands the introduction of

                  20
the first order to ignore the force of consensus in assessing the objec-
tive reasonableness in the particular case.").

IV.

As the district court held, the decision of the West Virginia
Supreme Court of Appeals to limit Quinn's proffered impeachment
evidence is consonant with Supreme Court precedent interpreting the
Sixth Amendment Confrontation Clause right. Requiring more than
simple denial testimony ensures that West Virginia's rape shield law
and other generally applicable rules of evidence and procedure are
appropriately and consistently implemented. Because the state
supreme court had a strong interest in applying its rape shield law to
protect T.M. from irrelevant, harassing questioning regarding other
allegations of sexual assault and because Quinn was not prohibited
altogether from attacking T.M.'s credibility, the state supreme court's
rejection of simple denial testimony under its rape shield law was pro-
portionate to its legitimate interests underlying the State's adoption of
its rape shield law. Rejection of simple denial testimony as sufficient
proof of falsity in this case constitutes an appropriate balance between
the competing interests of the State and the defendant. Therefore, the
state supreme court's limitation of Quinn's right to present impeach-
ment evidence regarding T.M.'s other accusations of sexual assault is
_________________________________________________________________

such allegations. See United States v. Cardinal, 782 F.2d 34, 36 (6th Cir.
1986) (stating that allowing cross-examination of a victim about prior
false allegations of sexual assault violates the spirit of the rape shield
law); Hughes v. Raines, 641 F.2d 790, 793 (9th Cir. 1981) (noting that
the rules of evidence generally prohibit drawing an inference that
because a person "may have acted wrongfully on one occasion, he or she
also acted wrongfully on the occasion at issue"); Quinn, 490 S.E.2d at
46 (Maynard, J., dissenting) (stating that he would disallow cross-
examination of all prior false allegations because such inquiry is a "brutal
attack on the general credibility of the child"); see also Hon. Denise R.
Johnson, Prior False Accusations of Rape: Falsus in Uno, Falsus in
Omnibus, 7 Yale J.L. & Feminism 243, 243-45 (1995) (arguing that
courts should not automatically assume the relevance of prior false alle-
gations but rather should conduct the type of contextual analysis used in
other types of cases involving false allegations of crimes before admit-
ting such allegations as impeachment evidence).

                  21
neither contrary to nor an unreasonable application of federal law as
determined by the Supreme Court. Accordingly, we affirm the district
court's ruling dismissing Quinn's petition for habeas corpus relief.

AFFIRMED

                  22